Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 and 11 have been amended.
Claims 5, 16, and 19  have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn et al. (US PGPub 2014/0316812 A1) in view of Connery et al. (US PGPub 2015/0100348 A1) in further view of Chung (WO 2012/112407 A1).
In regards to claims 1, 11, Hathorn discloses (Claim 1) a method for controlling access to electronic healthcare records performed by a mobile device, the method comprising; (Claim 11) a mobile computing device configured for wireless communications and comprising: 
causing the mobile device to collect medical condition information from a [user of the mobile device] (¶ 97, 110, 113, 122 wherein the patient can utilize a plurality of different computing devices, such as, but not limited to, a mobile device to enter PHI (Private Health Information));
transmitting a request for assistance by the mobile device to a provider device, wherein the request for assistance is automatically generated in response to [an input received from the user of the mobile device or a condition of the user] an anomaly or irregularity that is detected by the [mobile device] (¶ 121, 123, 125, 127 wherein a request for assistance is received from a mobile device to a provider and is in response to a user input on the mobile device); 
In regards to:
authorizing data transfer from the mobile device to the provider device based on information authenticating an identity of the provider device received from the provider device in response to the request for assistance (¶ 115 – 121, 123, 137, 146 wherein a provider provides input verifying their identity, as well as allowing the provider to register with the central system (although not required, see ¶ 127), in order to be authorized to receive PHI information in response to a patient requesting assistance.  The system also allows for the patient’s mobile device to transfer data, via a QR code or human readable format, to a provider device in order to facilitate registering or inputting of PHI information with the provider);
causing the mobile device to transfer the medical condition information collected by the mobile device to the provider device after the provider device has been authorized by the mobile device (¶ 115, 116, 120, 122, 123, 147 wherein, after the provider has been authenticated, PHI information that was collected by the mobile device via the user inputting their PHI information is transferred to the provider in order to facilitate registering or inputting of PHI information with the provider);
In regards to:
identifying a set of healthcare records to be copied […];
causing the set of healthcare records to be deposited in a network repository 
(First, the Examiner asserts that a “set” can be as small as one and, therefore, a “set of healthcare records” can be a single medical record.  However, in the interest of compact prosecution, the Examiner has provided Connery to more explicitly teach this aspect of the invention.  
With that said, ¶ 116, 122, 123, 138, 139, 146, 147 wherein the patient’s PHI can be centrally stored and wherein a patient and provider (although not required) registers themselves with the central system in order to create, store, update, manage, and control access of the patient’s PHI); and
causing the mobile device to transfer access information to the provider device after the provider device has been authorized by the mobile device, wherein the access information is configured to enable the provider device to access the set of healthcare records in the network repository (¶ 115 – 121, 123, 137, 146 wherein a provider provides input verifying their identity, as well as allowing the provider to register with the central system (although not required, see ¶ 127), in order to be authorized to receive PHI information in response to a patient requesting assistance.  The system also allows for the patient’s mobile device to transfer data, via a QR code or human readable format, to a provider device in order to facilitate registering or inputting of PHI information with the provider; ¶ 115, 116, 120, 122, 123, 147 wherein, after the provider has been authenticated, PHI information that was collected by the mobile device via the user inputting their PHI information is transferred to the provider in order to facilitate registering or inputting of PHI information with the provider).
In summary, Hathorn provides a system and method wherein, using a mobile device, a patient of the mobile device can control who is provided access to their medical records.  Hathorn discloses that the system allows a patient, using their mobile device, to control whether or not a service provider, using their own mobile device, should be granted access to their medical records.  Although, Hathorn discloses an embodiment where emergency personnel are not pre-authorized to access the patient’s information or that additional steps must be taken after scanning a code on the patient;s mobile device in order to acquire more patient information, Hathorn also discloses an embodiment where the patient can set a security level where access is granted to the emergency personnel upon scanning the displayed code without requiring the personnel to contact a third party.
The Examiner provides the following citations, in addition to those provided above, to further support the rejection in view of Hathorn:
¶ 67, 120, 148 types of medical providers can be emergency rooms, emergency departments, freestanding emergency centers, walk-in medical facilities, hospitals, clinics, medical professional’s office, medical labs, emergency response vehicles, EMT clinical staff, doctors and nurses in the ER, subspecialty doctors, primary care doctors, and other healthcare provider locations
¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR or, alternatively, allowing the patient to provide security levels that provides access to the service provider’s device without the needs of the patient entering their PIN or contacting a third party.  Accordingly, the system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with.; 
¶ 118 “…the patient/member is provided with the ability to set the security level of the scannable code to permit emergency workers to gain access to the patient’s PHI upon scanning the patient’s scannable code or upon calling a call-in center.”; 
¶ 119 “The system may be programed so that the initial downloading of the patient’s PHI upon scanning the patient’s scanning code at the healthcare delivery facility is limited in content to the EHR fields required for registration at the facility, and does not contain any information about insurance coverage.”; 
¶ 120 “…the patient may also set the security level of the system to always permit the healthcare delivery facility to access the minimum PHI required for patient intake registration and patient medical screening exam (e.g., EMTALA complaint), but will permit the patient to protect additional protected PHI requiring further patient authorization to obtain such additional patient protected PHI.”; 
¶ 121 “For example, if an EMT scans the patient’s QR code, and the patient is unable to provide further access via the patient’s pin number (e.g., where the patient is unconscious or otherwise unable to provide the PIN number), provision is made for the EMT to contact an online web or call-in center available 24/7 to provide the PIN number.”  In other words, after passing the first level of access authorization, an EMT can immediately and directly access additional information by contacting an online web or call-in center that is always available in order to access the additional information in the event that the patient is incapacitated.  As the EMT is not wasting anytime and taking the necessary steps after accessing the first set of information in order to access the second set of information the Examiner asserts that this results in the EMT taking immediate action and because the EMT will be provided with the PIN, again, immediately after receiving the first set of information, the EMT will be able to directly access the information.;
¶ 124, 125, 133 wherein the user can pre-authorize a provider with access rights to their information.; 
¶ 137 “If a patient has enabled this option (e.g., via a subscription), EMS personnel can scan the QR code and a prompt will appear after the initial QR scan that asks whether the person scanning is a 911/EMS/paramedic or an ER/Hospital/Clinic staff.”; 
¶ 133 “Emergency personnel (or other hospital facility personnel) can use any smart phone with a QR reader to scan the code and within an instant access to the member’s medical profile to help guide them in treatment.”
¶ 150 PHI can be updated and reminders can be used
With that said, Hathorn discloses a system and method of streamlining a medical situation for both the patient and a medical provider by facilitating the transfer of PHI to a medical provider.  Specifically, Hathorn discloses that medical information is managed by a central system, which creates, stores, updates, manages, and controls access of the patient’s PHI.  Hathorn discloses that the patient enters their PHI via their mobile device and access to their PHI by a requesting medical provider is controlled through a variety of different security techniques, such as, but not limited to, requiring the medical provider to authenticate that they are, indeed, a medical provider, a QR code on the patient’s mobile device, PIN codes, requiring scanning of the QR code by the medical provider, consent by the patient if they are able to or following specific security protocols if the patient is unable to provide consent, and etc.
However, in the interest of compact prosecution, in the event that the applicant does not agree that Hathorn discloses that information is stored on the patient’s mobile device and for a medical provider and their device requiring authentication via communication with the patient’s mobile device, the Examiner has provided Connery to teach this aspect of the claimed invention.  Additionally, Hathorn does not explicitly disclose whether it is old and well-known in the art for medical information to be maintained by more than one provider.
To be more specific, Hathorn fails to explicitly disclose:
authorizing data transfer from the mobile device to the provider device based on information authenticating an identity of the provider device received from the provider device in response to the request for assistance
causing the mobile device to transfer the medical condition information collected by the mobile device to the provider device after the provider device has been authorized by the mobile device
identifying a set of healthcare records to be copied from a plurality of electronic healthcare record systems that maintain healthcare records of a user of the mobile device;
causing the set of healthcare records to be deposited in a network repository
causing the mobile device to transfer access information to the provider device after the provider device has been authorized by the mobile device, wherein the access information is configured to enable the provider device to access the set of healthcare records in the network repository.
However, Connery, which is also directed towards making a user’s medical information available to a medical provider, teaches that it is not only old and well-known in the art to manage user medical information and determine when it should be made available to a user, but that it is also old and well-known in the art to maintain a user’s medical information by, at least, more than one service providers, e.g., a network of service providers (¶ 44).
Additionally, Connery teaches that it is well-known in the art that the medical information can be stored at a plurality of different locations, such as, but not limited to, the user’s mobile device.  Connery further teaches that the user’s mobile device can transmit the medical information to a first responder’s device by way of, for example, Bluetooth or NFC, after the first responder’s device has authenticated itself to the user’s mobile device (¶ 28, 29).
One of ordinary skill in the art would found it beneficial to incorporate the teachings of Connery into the system and method of Hathorn as this would ensure that only authenticated users are provided access to sensitive information about another user at a time of a medical emergency, i.e. transmitting a user’s health record information to an authenticated responder device directly from the user’s mobile device, while ensuring that all relevant information is being provided to the responder in order to allow the responder to treat the user by being provided all available and relevant medical information, i.e. receiving information from a plurality of healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of having a network of service providers maintain information that is to be eventually shared, as well as locally storing the information on the user’s device and have the user’s device transmit the information to a first responder’s device by way of Bluetooth or NFC, as taught by Connery, for the single service provider embodiment and network-based medical information transmission disclosed by Hathorn.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious, e.g., making medical information readily available for a medical provider, when authorized/authenticated, in order to treat a patient.
The combination of Hathorn and Connery discloses a system and method of configuring a mobile device of a user to assist in an emergency situation.  Despite this, the combination of Hathorn and Connery fails to disclose all possible capabilities that a mobile device can be configured with in order to provide a user of the mobile device with assistance during an emergency situation.
To be more specific, the combination of Hathorn and Connery fails to explicitly disclose:
causing the mobile device to collect medical condition information from a medical-monitoring or exercise application that is maintained by the mobile device and that is configured to monitor one or more sensors;
transmitting a request for assistance by the mobile device to a provider device, wherein the request for assistance is automatically generated in response to an anomaly or irregularity that is detected by the medical-monitoring or exercise application.
However, Chung, which is also directed towards the utilization of a mobile device in order to assist with the management and accessibility of patient health records, further teaches that it is old and well-known in the art to provide mobile devices, such as, but not limited to smartphones, with the capability of monitoring a user’s health and, upon detecting an anomaly or irregularity, transmit a request for assistance to a provider device, such as, but not limited to, emergency responders.  Chung teaches that active, remote health monitoring has been shown to reduce mortality and readmissions of patients and, in response, has provided a next generation, low cost and effective means of allowing for the remote monitoring of a user and emergency assistance upon detection of an anomaly or irregularity.  
(For support see: Fig. 3, 4; ¶ 4, 5, 6, 36, 26, 46 – 52)
One of ordinary skill in the art looking upon the combination of Hathorn and Connery would have found that the sole difference between the combination of Hathorn and Connery and the claimed invention is that the combination of Hathorn and Connery fails to explicitly disclose all possible capabilities that a smartphone can be configured with in order to assist a user who needs emergency assistance.  Accordingly, one of ordinary skill in the art would have found it obvious and beneficial to incorporate the teachings of Chung, as discussed above, as this would result in a more robust mobile device that can provided added benefits and capabilities that can assist a user of the mobile device in an emergency situation and potentially save their life in the event that the user is unaware or incapable of contacting emergency services by allowing the mobile device to contact emergency services upon detection of an anomaly or irregularity of the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the mobile device based emergency request system and method of the combination of Hathorn and Connery with the ability of further configuring the mobile device with sensors to monitor the health condition of a user, as taught by Chung, in order to allow the mobile device to contact emergency services in the event that the user is unaware or incapable of contacting emergency services, thereby potentially saving their life.
In regards to claim 2, the combination of Hathorn, Connery, and Chung discloses the method of claim 1, wherein the mobile device is configured to transfer an image between the mobile device and the provider device, wherein the access information is transmitted in the image, and wherein the set of healthcare records deposited in the network repository is encrypted (Hathorn – ¶ 115, 121, 133, 137 wherein an image, e.g., QR code, is transferred between the user’s mobile device and provider device to allow access to the patient’s PHI; ¶ 80, 107, 111; Claim 26 wherein the information is encrypted). 
In regards to claim 3, the combination of Hathorn, Connery, and Chung discloses the method of claim 2, wherein the image is displayed by the mobile device for capture by a camera of the provider device, and wherein the image includes encoded information identifying the network repository and further includes an encryption key that enables access to the set of healthcare records in the network repository (Hathorn – ¶ 115, 116, 118 – 121, 133, 137 wherein the image is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information; ¶ 80, 107, 111; Claim 26 wherein the information is encrypted and requires a key to access). 
In regards to claim 4, the combination of Hathorn, Connery, and Chung discloses the method of claim 2, wherein the image comprises a quick response code or a barcode that is displayed by the mobile device for capture by a camera of the provider device, and wherein the provider device is configured to use cryptographic keys to access the set of healthcare records in the network repository (Hathorn – ¶ 115, 116, 118 – 121, 133, 137 wherein the image, e.g, QR code, is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information and further allows, if authorized/authenticated, access to the user’s PHR information; Connery – ¶ 44 regarding maintaining a user’s medical information by, at least, more than one service providers, e.g., a network of service provider). 
In regards to claim 6, the combination of Hathorn, Connery, and Chung discloses the method of claim 1, further comprising: automatically downloading the set of electronic healthcare records from the network repository to the mobile device after the provider device has been authorized by the mobile device; and causing the electronic healthcare records of the user from the mobile device to the provider device (Hathorn – ¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like; Connery ¶ 28, 29 regarding the user’s mobile device can transmit the medical information to a first responder’s device by way of, for example, Bluetooth or NFC, after the first responder’s device has authenticated itself to the user’s mobile device).  
In regards to claim 7, the combination of Hathorn, Connery, and Chung discloses the method of claim 1, wherein one or more code sets that include an international or national standardized health data code list are maintained by the mobile device, further comprising: enabling the electronic healthcare records of the user to be parsed, decoded, aggregated, classified or organized by category (Hathorn – ¶ 109, 114, 116, 119 where the patient data includes demographic information, insurance information, allergies, medical conditions, prescriptions, and so forth that any healthcare provider can use, retrieve, and auto-populate into their respective registration system, which is further accomplished by configuring the system to utilize a standardized data interface convention.; ¶ 114 wherein the interfacing, communication, and handling of information can conform with, for example, the Health Level 7 (HL-7) convention.  See provided NPL for more information on HL-7).
In regards to claim 8, the combination of Hathorn, Connery, and Chung discloses the method of claim 7, wherein the one or more code sets include international or national standardized health data code lists for medications, diagnoses, laboratory tests, procedures, immunizations, or individual medical professions (Hathorn – ¶ 109 – wherein the information included in the PHR includes, but is not limited to, medications). 
In regards to claim 12, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, further comprising: a display configured to display an image, wherein the access information is transmitted in the image, and wherein the set of healthcare records deposited in the network repository is encrypted (Hathorn – ¶ 115, 121, 133, 137 wherein an image, e.g., QR code, is transferred between the user’s mobile device and provider device to allow access to the patient’s PHI; ¶ 80, 107, 111; Claim 26 wherein the information is encrypted).  
In regards to claim 13, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 12, wherein the image is displayed by the mobile computing device for capture by a camera of the provider device, and wherein the image includes encoded information identifying the network repository, and network repository and further includes an encryption key that enables access to the set of healthcare records in the network repository (Hathorn – ¶ 115, 116, 118 – 121, 133, 137 wherein the image is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information; ¶ 80, 107, 111; Claim 26 wherein the information is encrypted).  
In regards to claim 14, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 12, wherein the image comprises a quick response code or a barcode that is displayed by the mobile computing device for capture by a camera of the provider device, and wherein the provider device is configured to use cryptographic keys to access the set of healthcare records in the network repository when the network repository is implemented using an Internet cloud(Hathorn – ¶ 115, 116, 118 – 121, 133, 137 wherein the image, e.g, QR code, is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information and further allows, if authorized/authenticated, access to the user’s PHR information; ¶ 69, 80, 107, 111, 114, 148; Claim 26 wherein the information is encrypted and can be stored in an Internet cloud; Connery – ¶ 44 regarding maintaining a user’s medical information by, at least, more than one service providers, e.g., a network of service provider). 
In regards to claim 15, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, wherein the mobile computing device is configured to use a radio frequency transceiver to transmit the access information to the provider device after the provider device has been authorized by the mobile computing device (¶ 118 – 121, 133, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like.  This entire process is carried out in order to assist a user during, for example, a medical emergency.  See also quoted citations provided above.; Connery – ¶ 29 wherein the first-responder authenticates themselves to the user’s device first before being granted access to have the medical information transmitted from the user’s device to the first-responder’s device using wireless technology.  The Examiner asserts that the authentication process is equivalent to the first-responder providing the proper credentials to identify themselves as being allowed to access the information stored on the user’s device.).  
In regards to claim 17, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, wherein one or more code sets that include an international or national standardized health data code list are maintained by the mobile computing device, wherein the at least one processing circuit is configured to: enable the user to parse, decode, aggregate, classify or organize the electronic healthcare records of the user by category, wherein the one or more code sets include international or national standardized health data code lists for medications, diagnoses, laboratory tests, procedures, immunizations, or individual medical professions (Hathorn – ¶ 109, 114, 116, 119 where the patient data includes demographic information, insurance information, allergies, medical conditions, prescriptions, and so forth that any healthcare provider can use, retrieve, and auto-populate into their respective registration system, which is further accomplished by configuring the system to utilize a standardized data interface convention; ¶ 109 – wherein the information included in the PHR includes, but is not limited to, medications.; ¶ 114 wherein the interfacing, communication, and handling of information can conform with, for example, the Health Level 7 (HL-7) convention.  See provided NPL for more information on HL-7).  
In regards to claim 20, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, wherein the mobile computing device maintains a log related to transactions involving the network repository, and 
wherein the log records one or more of a description of the set of electronic healthcare records the network repository, the identity of the user of the mobile computing device, or an identity of the provider device 
(Hathorn – ¶ 69, 80, 107, 111, 114, 148; Claim 26 wherein the information is encrypted and can be stored in an Internet cloud; Connery – ¶ 37, 46 – 48 wherein the system maintains a record of, at least, the identity of the user of the mobile computing device; See also Hathorn, as discussed above, which also discloses this feature as well.).  
In regards to claim 21, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, wherein the plurality of electronic healthcare record systems is operated by at least two different providers (Connery – ¶ 44 regarding maintaining a user’s medical information by, at least, more than one service provider, e.g., a network of service providers).
In regards to claim 22, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 21, wherein the at least one processing circuit is configured to:
cause the mobile computing device to transfer an electronic authorization to the provider device after the provide device has been authorized by the mobile computing device (this has already been addressed above in claim 11),
wherein the electronic authorization comprises a consent that the user that enables the provider device to access the set of electronic records of the user that are located in the plurality of electronic healthcare record systems (this has already been addressed above in claim 11).
In regards to claim 23, the combination of Hathorn, Connery, and Chung discloses the method of claim 1, further comprising: 
causing the mobile computing device to transfer an electronic authorization to the provider device after the provide device has been authorized by the mobile computing device (this has already been addressed above in claim 1),
wherein the electronic authorization comprises a consent that the user that enables the provider device to access the set of electronic records of the user that are located in the plurality of electronic healthcare record systems (this has already been addressed above in claim 1).
In regards to claim 24, the combination of Hathorn, Connery, and Chung discloses the method of claim 1, wherein the plurality of electronic healthcare record systems is operated by at least two different providers (Connery – ¶ 44 regarding maintaining a user’s medical information by, at least, more than one service providers, e.g., a network of service provider).

_____________________________________________________________________

Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn et al. (US PGPub 2014/0316812 A1) in view of Connery et al. (US PGPub 2015/0100348 A1) in view Chung (WO 2012/112407 A1) in further view of Johnson (US PGPub 2009/0186322 A1).
In regards to claim 9, the combination of Hathorn, Connery, and Chung discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  The combination of Hathorn, Connery, and Chung discloses that it utilizes GPS as a means of more effectively identifying and providing care for a patient by determining the nearest medical facility for the patient based on the patient’s location.  Although the goals and objectives of the combination of Hathorn, Connery, and Chung is to provide medical care in a more effective and efficient manner and that it is well-known to provide care based on the patient’s location, the combination of Hathorn, Connery, and Chung fails to provide all possible means of how attention can be improved upon for a patient.
To be more specific, the combination of Hathorn, Connery, and Chung fails to explicitly disclose:
the method of claim 7, wherein the electronic healthcare records of the user are displayed, updated or manipulated in a language spoken by a healthcare professional making use of the electronic healthcare records of the user. 
However, Johnson, which is also directed towards provide medical services, further teaches that it is well-known in the art to take into consideration language.  More specifically, similar to the combination of Hathorn, Connery, and Chung, Johnson teaches utilizing location information in order to determine how care should be provided, however, Johnson further improves upon this concept by teaching that it is well-known in the art that as a means of further assisting a user to also take into consideration the preferred language that can be used in order to make communication easier and, further still, to also take into consideration the geographic location of a user in order to determine what language should be used.  As a result, it would have been beneficial to further improve the GPS based service system and method of Hathorn for providing medical service to a user and to incorporate the location based language identification system and method of Johnson as a means of further improving medical service and determining the best way of providing service to a patient in need of medical care so as to result and achieve the goals and objectives of the combination of Hathorn, Connery, and Chung, which is to provide a more streamlined experience for both patient and medical provider, e.g., automatically filling in fields for registration, how to care for a patient, and etc..
(For support see: ¶ 2, 74, 94)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the medical information distribution system and method of the combination of Hathorn, Connery, and Chung with ability to take into consideration language when providing or requesting for medical service, as taught by Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 10, the combination of Hathorn, Connery, Chung, and Johnson discloses the method of claim 9, wherein the language spoken by the healthcare professional is determined automatically by GPS location or other location service (Hathorn – ¶ 125; Johnson – ¶ 94 wherein GPS is used for identifying services based on the location of the patient and wherein language can be determined based on geographic location). 
In regards to claim 18, the combination of Hathorn, Connery, and Chung discloses the mobile computing device of claim 11, wherein the at least one processing circuit is configured to: 
[…]; 
In regards to:
enable the healthcare professional to update or manipulate the electronic healthcare records of the user […]; 
determine a location of the mobile computing device using location information derived using a global positioning satellite
(¶ 114, 115, 116, 119, 125 wherein the healthcare professional is enabled to update or manipulate the HER and where the system is able to determine the location of the device using GPS); and 
[…].  
The combination of Hathorn, Connery, and Chung discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  The combination of Hathorn, Connery, and Chung discloses that it utilizes GPS as a means of more effectively identifying and providing care for a patient by determining the nearest medical facility for the patient based on the patient’s location.  Although the goals and objectives of the combination of Hathorn, Connery, and Chung is to provide medical care in a more effective and efficient manner and that it is well-known to provide care based on the patient’s location, the combination of Hathorn, Connery, and Chung fails to provide all possible means of how attention can be improved upon for a patient.
To be more specific, the combination of Hathorn, Connery, and Chung fails to explicitly disclose:
display the electronic healthcare records of the user in a language spoken by a healthcare professional using the provider device; 
enable the healthcare professional to update or manipulate the electronic healthcare records of the user using a spoken language of the healthcare professional; and
automatically determine the language spoken by the healthcare professional using the location information.  
However, Johnson, which is also directed towards provide medical services, further teaches that it is well-known in the art to take into consideration language.  More specifically, similar to the combination of Hathorn, Connery, and Chung, Johnson teaches utilizing location information in order to determine how care should be provided, however, Johnson further improves upon this concept by teaching that it is well-known in the art that as a means of further assisting a user to also take into consideration the preferred language that can be used in order to make communication easier and, further still, to also take into consideration the geographic location of a user in order to determine what language should be used.  As a result, it would have been beneficial to further improve the GPS based service system and method of the combination of Hathorn, Connery, and Chung for providing medical service to a user and to incorporate the location based language identification system and method of Johnson as a means of further improving medical service and determining the best way of providing service to a patient in need of medical care so as to result and achieve the goals and objectives of the combination of Hathorn, Connery, and Chung, which is to provide a more streamlined experience for both patient and medical provider, e.g., automatically filling in fields for registration, how to care for a patient, and etc.  
Moreover, as was discussed above, the combination of Hathorn, Connery, and Chung discloses that the system is configured so that it can be used at any ER, health system, clinic, and so forth and that the information in the PHR is utilized in order to automatically populate fields of a particular healthcare provider’s facility.  As a result, since, again, the combination of Hathorn, Connery, and Chung discloses that medical services can be provided based on the location of the patient it would have been obvious to one of ordinary skill in the art to automatically populate information, such as the patient’s name, age, DOB, and etc., into any registration form of any facility and to incorporate the teachings of Johnson to allow for the same information to be inputted in whatever form that a particular facility uses, regardless of language, since, many facilities would require to know, at least, the patient’s name, age, and etc.  By incorporating the teaching of also taking into consideration the language of a facility, one of ordinary skill in the art would have found it obvious that this would further benefit and improve upon the system and method of the combination of Hathorn, Connery, and Chung as this would increase the reach, usability, and benefits of the system since it would ensure that the system could truly be used in any healthcare facility and allow the system to determine where a patient’s name, ailments, medical history, age, and so forth should go in the particular form used by a particular facility. 
(For support see: ¶ 2, 74, 94)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include medical information distribution system and method of the combination of Hathorn, Connery, and Chung with ability to take into consideration language when providing or requesting for medical service, as taught by Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
Rejections under 35 USC 103
Claims 1, 11
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Claims 21, 24
The applicant argues:
“…Connery provides no teaching – and provides no suggestion – of a methodology by which a set of healthcare records spanning a plurality of electronic healthcare record systems operated by at least two different providers can be deposited in a network repository based on a single authorization.”

However, the Examiner respectfully disagrees.
Specifically, Connery teaches, “The management system 104 may, for example, be operated and maintained by, the producer of the user health record application, a healthcare provider or network of healthcare providers, a health record managing, or other suitable third party.” (¶ 44)  In other words, Connery teaches that a central repository is provided that aggregates a user’s health care records and that the central repository can be operated and maintained by a plurality of healthcare providers.  As a result, Connery does, indeed, teach that the central system is in communication with a plurality of different healthcare providers who are each providing the central system with healthcare records.  This is defined by ¶ 37, which discloses, “The management system server 108 may access health record data associated with the user from a health record server 114.  Health record server 114 may be, for example, a digital health record repository (e.g., a Department of Health and Human Services medical recorded database, user provided health records, and/or third party health record data storage).  The management system server 108 then may store the accessed record data in a digital storage device 110.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/11/2022